Citation Nr: 0024994	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-22 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1962 to 
September 1966.

The matter came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in which the St. Petersburg, 
Florida Regional Office (RO) determined that the veteran had 
not submitted new and material evidence to reopen the claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss.  After a personal hearing at the 
RO, a hearing officer determined that the veteran had 
submitted new and material evidence to reopen the claim, but 
concluded after a review of the entire record that service 
connection was not established.

In April 1997, the Board also found that the veteran had 
submitted new and material evidence to reopen his claim, and 
remanded the matter to the RO for the purpose of conducting a 
VA audiological examination with an opinion concerning 
whether the veteran's current disability from hearing loss 
was related to in-service noise exposure.  In June 1999, the 
Board again remanded the case for the RO to request the 
opinion that was not provided by the VA examiner concerning 
the nexus, if any, between the veteran's hearing loss and in-
service noise exposure.

It is noted that during the pendency of this appeal the 
veteran relocated to New Mexico, and the case is now under 
the jurisdiction of the VA Regional Office in Albuquerque, 
New Mexico.

FINDING OF FACT

The veteran's current disability from bilateral sensorineural 
hearing loss is not related to any disease or injury he 
incurred during his active military service. 



CONCLUSION OF LAW

Service connection for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a chronic disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
is deemed to include sensorineural hearing loss.

Initially, Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by service medical records which show 
that the veteran was exposed to aircraft noise during his 
active service and a letter from a private physician which 
noted the veteran's in-service noise exposure to aircraft 
noise and indicated that his current disability from hearing 
loss is "presumed" to be secondary to noise exposure.  The 
RO has assisted the veteran in all necessary matters.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Under 38 C.F.R. § 3.385 (1999), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The veteran has current disability from bilateral 
sensorineural hearing loss.  During a June 1998 VA 
audiological examination, his pure tone hearing thresholds, 
in decibels, for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
55
65
LEFT
60
65
60
65
75

Speech recognition in the right ear was 66 percent correct in 
the right ear and 70 percent corrected in the left ear.  The 
examiner reported a diagnosis of moderate bilateral 
sensorineural hearing loss.

Further, it is apparent from the record that the veteran did 
not have hearing loss at the time of his enlistment.  Also, 
it is apparent that he was exposed to aircraft noise during 
his active military service.  A May 1965 report of 
audiometric examination indicates that he was assigned to the 
signal bridge of an aircraft carrier.  His history of noise 
exposure included noise from jet aircraft, propeller 
aircraft, and helicopters.  When tested, his pure tone 
hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
0
LEFT
15
15
15
5
5

In June 1964, the veteran sought treatment with a complaint 
that he could not hear with his right ear.  When examined, 
the ear canal and drum were clear.  Neo-Synephrine was 
prescribed.  An audiogram dated on the following day showed 
hearing thresholds in the right ear above 30 decibels at the 
frequencies of 500, 1,000, 2,000, and 4,000 hertz.  However, 
no diagnosis of hearing loss was reported.  At the time of 
the veteran's medical examination for separation from 
service, no audiometric data were reported.  However, an 
examiner reported that the veteran's hearing was 15/15 for 
whispered voice.  The examiner also reported that the 
veteran's ears and auditory acuity were normal.

The record does not contain evidence that the veteran had 
compensable disability from hearing loss within his first 
post-service year.  Therefore, service connection for hearing 
loss may not be granted on a presumptive basis.  Nonetheless, 
he must be granted service connection if his current 
disability from hearing loss is found to be the result of his 
in-service noise exposure.  As the veteran has current 
disability from hearing loss and was exposed to aircraft 
noise in service, the remaining question to be resolved is 
whether there is a nexus between current hearing loss 
disability and in-service noise exposure.  While there is 
some evidence which suggests a nexus, the preponderance of 
the evidence indicates there is no relationship between the 
current hearing loss disability and in-service noise 
exposure.

In a written statement dated in October 1996, the veteran's 
brother, who served with the veteran aboard the same aircraft 
carrier, asserted that he noticed the veteran had hearing 
loss toward the end of his enlistment.  He attributed the 
veteran's hearing loss to noise exposure.  The veteran's 
mother also wrote a statement in which she attributed the 
veteran's hearing loss to in-service noise exposure aboard an 
aircraft carrier.

The veteran's brother and mother may be competent to assert 
that the veteran appeared to have diminished hearing during 
and after his separation from service.  However, in the 
absence of evidence that they have the medical expertise that 
would qualify them to render expert opinion that he had 
"hearing loss disability" in service as the term is defined 
in 38 C.F.R. § 3.385 and/or that any such disability is 
related to in-service noise exposure, their assertions are 
afforded no probative weight as they are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

The veteran testified in October 1996 that during his active 
service he was exposed daily for prolonged periods to noise 
from jet aircraft.  He testified that he sought treatment in 
June 1964 for complaints of hearing loss in his right ear.  
Thereafter, he was returned to his usual duties as a 
signalman.  His duties required that he work one deck above 
the flight deck with at least one ear exposed to aircraft 
noise.  He denied exposure to noise since his separation from 
service.  The veteran submitted a copy of a text from a 
medical encyclopedia, which indicates that prolonged exposure 
to aircraft noise is likely to result in lasting damage to 
sensitive hearing structures.  Unfortunately, the veteran's 
testimony and the medical text are not probative of whether 
there is a nexus between his hearing loss and in-service 
noise exposure.  There is no indication in the record that 
the veteran has the expertise to render such an expert 
medical opinion.  See Espiritu, supra.  The medical text does 
not indicate that in the particular case at hand, the 
veteran's hearing loss is related to his active duty service.

However, the veteran has submitted an opinion from a private 
physician, which suggests a nexus between his hearing loss 
and noise exposure.  In a November 1994 letter, Cort 
Taliaferro, M.D., noted the veteran's history of in-service 
exposure to aircraft noise while aboard an aircraft carrier.  
The physician also noted that the veteran denied a family 
history of hearing loss and denied any recent history of ear 
infections.  The letter indicates that audiological testing 
revealed mild to severe bilateral sensorineural hearing loss.  
The diagnosis was bilateral mild to severe sensorineural 
hearing loss presumed secondary to noise exposure.

On the other hand, the record contains convincing evidence 
that the veteran's current hearing loss disability is not 
related to his active service.  After reviewing the entire 
claims folder, including the veteran's service medical 
records, a VA audiologist conducted audiometric testing, the 
results of which are discussed above.  The audiologist 
expressed the opinion that the tests at the beginning and end 
of the veteran's service, and a test in 1965 showed that his 
hearing was normal.  Referring to test results from a January 
1989 test and comparing them to current test results, the 
examiner noted an intervening deterioration of hearing.  
Based on the findings of normal hearing in service, and 
continued deterioration of hearing between 1989 and 1998, the 
examiner opined that the veteran's hearing loss did not 
originate during the veteran's active military service or as 
a result of his experiences during that period of time.  

In its April 1997 remand of this matter, the Board requested 
the VA audiologist to comment on the element of nexus between 
the veteran's hearing loss and his in-service noise exposure.  
For several reasons, the expert concluded that the veteran's 
hearing loss was not related to his active duty service.  
According to the VA examiner, the June 1964 hearing test 
showing diminished hearing in the right ear did not indicate 
the beginning of noise-induced hearing loss.  Rather, it 
represented a pattern of hearing loss due to some temporary 
condition affecting the middle ear function of the right ear 
only.  The examiner further noted that in 1989, the veteran 
gave a history of onset of hearing loss in the 1970's and 
that his hearing was noted at the time of his separation to 
be normal.  The examiner concluded his report as follows:

. . . it continues to be my professional 
opinion that the hearing loss documented 
on 6/02/98 did not originate during [the 
veteran's] period of active duty or occur 
as a result of his experiences during 
that period of time.

The Board finds the VA audiologist's opinions well reasoned 
and based on a thorough review of the entire claims folder.  
In contrast, the private physician who wrote the November 
1994 letter offered no reason why it was "presumed" that 
the veteran's hearing loss was secondary to noise exposure.  
Further there is no indication that the private physician had 
the benefit of review of the veteran's service medical 
records.  Therefore, the Board has afforded the most 
probative weight to the opinion of the VA audiologist and 
finds that the preponderance of the evidence supports a 
finding that the veteran's current disability from bilateral 
sensorineural hearing loss is not related to any disease or 
injury he incurred during his active military service.  The 
Board concludes that service connection for bilateral hearing 
loss is not warranted.

The Board is mindful and had considered that the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
However, in this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran's does not have 
disability from hearing loss which is related to an a disease 
or injury he incurred during his active duty service.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

